


116 HR 1367 IH: Children and Media Research Advancement Act 
U.S. House of Representatives
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1367
IN THE HOUSE OF REPRESENTATIVES

February 26, 2019
Mr. Raskin (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Public Health Service Act to authorize a program on children and the media within the National Institutes of Health to study the health and developmental effects of technology on infants, children, and adolescents.
 
 
1.Short titleThis Act may be cited as the Children and Media Research Advancement Act  or the CAMRA Act.  2.Research on the health and development effects of media on infants, children, and adolescentsSubpart 7 of part C of title IV of the Public Health Service Act (42 U.S.C. 285g et seq.) is amended by adding at the end the following: 
 
452H.Research on the health and development effects of media on infants, children, and adolescents 
(a)In generalThe Director of the National Institutes of Health, in coordination with or acting through the Director of the Institute, shall conduct and support research and related activities concerning the health and developmental effects of media on infants, children, and adolescents, which may include the positive and negative effects of exposure to and use of media, such as social media, applications, websites, television, motion pictures, artificial intelligence, mobile devices, computers, video games, virtual and augmented reality, and other media formats as they become available. Such research shall attempt to better understand the relationships between media and technology use and individual differences and characteristics of children and shall include longitudinally designed studies to assess the impact of media on youth over time. Such research shall include consideration of core areas of child and adolescent health and development including the following: (1)CognitiveThe role and impact of media use and exposure in the development of children and adolescents within such cognitive areas as language development, executive functioning, attention, creative problem solving skills, visual and spatial skills, literacy, critical thinking, and other learning abilities, and the impact of early technology use on developmental trajectories. 
(2)PhysicalThe role and impact of media use and exposure on children's and adolescent's physical development and health behaviors, including diet, exercise, sleeping and eating routines, and other areas of physical development.  (3)Socio-emotionalThe role and impact of media use and exposure on children’s and adolescents’ social-emotional competencies, including self-awareness, self-regulation, social awareness, relationship skills, empathy, distress tolerance, perception of social cues, awareness of one’s relationship with the media, and decision making, as well as outcomes such as privacy, violence, bullying, depression, anxiety, addiction, obsessive behavior, and suicidal ideation. 
(b)Developing research agendaThe Director of the National Institutes of Health, in coordination with the Director of the Institute, other appropriate national research institutes, academies, and centers, the Trans-NIH Pediatric Research Consortium, and non-Federal experts as needed, shall develop a research agenda on the health and developmental effects of media on infants, children, and adolescents to inform research activities under subsection (a). In developing such research agenda, the Director may use whatever means necessary (such as scientific workshops and literature reviews) to assess current knowledge and research gaps in this area.  (c)Research programIn coordination with the Institute and other national research institutes and centers, and utilizing the National Institutes of Health’s process of scientific peer review, the Director of the National Institutes of Health shall fund an expanded research program on the health and developmental effects of media on infants, children, and adolescents. 
(d)Report to CongressNot later than 1 year after the date of enactment of this Act, the Director of the National Institutes of Health shall submit a report to Congress on the progress made in gathering data and expanding research on the health and developmental effects of media on infants, children, and adolescents in accordance with this section. Such report shall summarize the grants and research funded, by year, under this section.  (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$15,000,000 for each of fiscal years 2020 through 2022; and  (2)$25,000,000 for each of fiscal years 2023 and 2024.. 

